 Case 2:20-cv-06234-JS-AKT Document 6 Filed 01/04/21 Page 1 of 3 PageID #: 29


                                                             MOSER LAW FIRM, P.C.
Steven J. Moser, Esq.
Phone 631-759-4054
smoser@moseremploymentlaw.com


                                                      January 4, 2021

VIA ECF

Hon. Joanna Seybert, USDJ
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

Re:      Villar v. Dnata U.S. Inflight Catering, 20-cv-06234 (SJF)(AKT)

Dear Judge Seybert:

        I represent the Plaintiff in the above captioned matter. I write to request a pre-motion
conference regarding Plaintiff’s anticipated motion to remand the case to the Supreme Court,
Nassau County, from which court this matter has been improperly removed. In the alternative,
the Plaintiff requests that, consistent with the Supreme Court’s holding in Dart Cherokee Basin
Operating Co. v. Owens, 574 U.S. 81, 87, 135 S. Ct. 547, 553 (2014), the Court direct the
Defendant to submit proof of the amount in controversy so that the Court may be given sufficient
information to determine whether CAFA jurisdiction exists.

                                     Procedural Background

        Yisset Garcia Villar commenced this class action on November 25, 2020 in the Supreme
Court of the State of New York, County of Nassau. Plaintiff asserted that she and others
similarly situated were not paid spread of hours pay as required by 12 NYCRR § 146. No
violation of any federal statute was alleged. On December 23, 2020, Defendants filed a notice of
removal asserting that this Court has CAFA jurisdiction as, inter alia, the amount in controversy
exceeds $5 Million.

      The Matter Should Be Remanded as Defendant’s Have Failed to Plausibly Plead the
                     Amount in Controversy in the Notice of Removal

          Defendant, as the party asserting CAFA jurisdiction, bears the burden of setting forth
facts in the notice of removal that establish a “reasonable probability” that the aggregate amount
in controversy is $5 Million. The Second Circuit has made clear that the party asserting federal
jurisdiction under CAFA bears the burden of establishing jurisdiction. Blockbuster, Inc. v.
Galeno, 472 F.3d 53, 57-58 (2d Cir. 2006). In order to establish CAFA jurisdiction, the
removing defendant must show that it appears to a “reasonable probability” that the aggregate
claims of the plaintiff class are in excess of $ 5 million. Sorrentino v. ASN Roosevelt Ctr., L.L.C.,
588 F. Supp. 2d 350, 354 (E.D.N.Y. 2008) (citing Blockbuster, Inc. v. Galeno, 472 F.3d 53, 58
(2d Cir. 2006)).


                          5 east main street, Huntington, NY 11743
                              www.moseremploymentlaw.com
    Case 2:20-cv-06234-JS-AKT Document 6 Filed 01/04/21 Page 2 of 3 PageID #: 30




         A defendant seeking to remove a case to a federal court must file in the federal forum a
         notice of removal “containing a short and plain statement of the grounds for removal.”
         §1446(a). By design, §1446(a) tracks the general pleading requirement stated in Rule 8(a)
         of the Federal Rules of Civil Procedure. See 14C C. Wright, A. Miller, E. Cooper, & J.
         Steinman, Federal Practice and Procedure §3733, pp. 639-641 (4th ed. 2009).

Dart Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 87, 135 S. Ct. 547, 553 (2014).
Because the federal pleading requirement stated in Rule 8(a) applies to a Defendant’s notice of
removal, it follows that A Defendant’s notice of removal must plausibly allege the amount in
controversy. Dart Cherokee Basin Operating Co., 574 U.S. at 89, 135 S. Ct. at 554.

        Here the defendants have not asserted sufficient jurisdictional facts to plausibly allege the
amount in controversy. Instead, although the facts regarding the actual amount in controversy
are within the Defendant’s knowledge, the Defendant does not disclose such facts, and instead
relies wholly upon unsupported assumptions to invoke CAFA jurisdiction. The notice of
removal1 alleges only the following facts regarding the amount in controversy:

         a. “For the six-year period prior to the filing of the Complaint, Dnata employed up to
            approximately 390 hourly employees2 in New York.”3
         b. The basic minimum hourly rates applicable to Dnata’s hourly employees ranged from
            $8.75 to $13 per hour during the relevant time period.4

        The notice of removal fails to state the average number of employees, or the number of
days in which hourly employees worked a spread of hours in excess of 10. Instead, the
Defendant claims that it is “reasonable to infer” that each of the class members worked “five
days per week, and on each of those days they worked” a spread of hours in excess of 10. Notice
of Removal ¶ 17.

       If one simply assumes (1) that the Defendant employed its maximum number of
employees (390) for the entire six-year statutory period, (2) that all 390 employees worked five
days per week, and (3) that on every day that every class member worked, each class member
worked a spread of hours in excess of 10, the total damages comes to approximately $6 million.5

       However, such sweeping and overbroad assumptions are unsupported by any well-pled
facts. The Defendants are presumably in possession of the facts necessary to sufficiently plead
the amount in controversy yet fail to do so. More specifically, the Defendants have failed to
plead:

         1. The actual number of employees. The notice of removal cleverly avoids questions
            such as:


1
  A copy of the Notice of Removal is annexed hereto as Exhibit 1.
2
  In other words, the maximum number of hourly employees who worked on a given day was approximately 390.
3
  Notice of Removal ¶ 13.
4
  Notice of Removal ¶ 14.
5
  390 (hourly employees) x 5 (spread of hour days/week) x 300 weeks x $10 (average minimum wage)

                                     MOSER LAW FIRM, P.C.
                       5 East Main Street, Huntington, new York 11743
                               www.moseremploymentlaw.com
Case 2:20-cv-06234-JS-AKT Document 6 Filed 01/04/21 Page 3 of 3 PageID #: 31




               a. “Did Defendant employ its maximum number of hourly employees (390
                  individuals) for one day, one week, or one year?”
               b. “What were the Defendant’s lowest staffing levels during the relevant time
                  period? 100 employees? 10 employees?”
               c. “What was the average number of hourly employees who worked for
                  Defendant during the relevant time period?”

       2. The actual number of days in which hourly employees worked a spread of hours in
          excess of ten. Again, the Defendant cleverly avoids questions such as:
             a. “How many days per week did employees actually work a spread of hours in
                 excess of 10?”
             b. What was the total number of days worked by all class members combined in
                 which the spread of hours exceeded 10?”

        Without this information, it is impossible to determine whether CAFA jurisdiction exists.
Yet, the Defendants fail to shed light on the actual damages so that the Court can determine
whether the amount in controversy has been met.

If the Matter is not Remanded, the Defendants Should be Required to Submit Proof of the
                            Actual Amount in Controversy

        The Supreme Court, in Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547
(2014), set forth the specific a procedure to be followed when a Defendant’s assertion of the
amount in controversy is challenged. “[W]hen a defendant’s assertion of the amount in
controversy is challenged . . . both sides submit proof and the court decides, by a preponderance
of the evidence, whether the amount-in-controversy requirement has been satisfied.” Dart, 135 S.
Ct. at 554.

                                          Conclusion

        For the foregoing reasons, the Plaintiff will request that the case be remanded to the
Supreme Court, Nassau County, from which court this case has been improperly removed. In the
alternative, the Plaintiff requests that all parties be directed to submit proof of the amount in
controversy so that the Court can be armed with the facts necessary to determine whether CAFA
jurisdiction exists based upon a preponderance of the evidence.

                                                    Respectfully submitted,

                                                    Steven J. Moser
                                                    Steven J. Moser




                                 MOSER LAW FIRM, P.C.
                    5 East Main Street, Huntington, new York 11743
                            www.moseremploymentlaw.com
